Dismiss WOJ                                                   

















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-331-CR

     NUBIAN D. COOPER,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 40th District Court
Ellis County, Texas
Trial Court # 22,820 
                                                                                                                

MEMORANDUM OPINION 
                                                                                                                

      According to information provided by the district clerk and Appellant Nubian D. Cooper
himself, Cooper pled guilty to the offense of murder.  See Tex. Pen. Code Ann. § 19.02 (Vernon
1994).  On October 7, 1997, the court sentenced Cooper to fifteen years’ imprisonment, pursuant
to the State’s plea recommendation.
      Cooper did not file a motion for new trial.  He filed a pro se notice of appeal in the trial court
on December 26,
 eighty days after the court imposed his sentence.  Cooper’s counsel filed a
motion to extend the time for filing the notice of appeal with this Court on January 16,
 1989,
twenty-one days after the filing of the notice of appeal.
      Cooper’s notice of appeal is untimely.  See Tex. R. App. P. 26.2(a)(1); Rodarte v. State, 860
S.W.2d 108, 110 (Tex. Crim. App. 1993).  The request for an extension of time to file the notice
of appeal is also untimely.  See Tex. R. App. P. 26.3.  Because Cooper did not timely file his
notice of appeal or the motion requesting an extension of time to file the notice, we lack
jurisdiction over the appeal.  Id.  Accordingly, we deny the motion for extension of time and
dismiss the appeal for want of jurisdiction.
                                                                               PER CURIAM

Before Chief Justice Davis, 
          Justice Cummings, and
          Chief Justice McDonald (retired)
Dismissed for want of jurisdiction
Opinion delivered and filed January 28, 1998
Do not publish

#160;          Chief Justice (Retired)

Before Chief Justice Davis
      Justice Cummings and
      Chief Justice McDonald (Retired)
Affirmed
Opinion delivered and filed December 30, 1998
Do not publish